Citation Nr: 1817326	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) right knee to include secondary to the service-connected status post left of the total knee arthroplasty


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the central office in January 2017.  A transcript of the hearing has been associated with the electronic record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that due to his duties while on active duty with the Army and his repeated jumps caused his right knee disability.  In January 2017, he testified that he took part in thirty parachute jumps with the 101st Airborne Division.  During his thirtieth jump, he hurt his knee.  He stated that he did not receive any medical treatment immediately after the jump.  While in Missouri, he noticed swelling and pain in his right knee.  The Veteran has had four surgeries involving his right knee.  

Since his surgeries, the Veteran has had pain and stiffness in his right knee.  The Veteran's right knee is larger than his left knee and his right leg is one inch shorter than the left leg.  The November 2009 VA examination report revealed that the Veteran had an altered and antalgic gait.  

The Board previously remanded this decision in March 2017 to obtain updated VA treatment records, private treatment records from Dr. Sedlock, and May 2014 VA examination report.  

In April 2017, private medical treatment records from Dr. Sedlock were submitted.  Dr.  Sedlock's records documented that the reasons for the Veteran's right knee condition was due to two falls and an automobile accident.  Also, an August 1995 medical treatment record documented that the Veteran had right knee pain for a long period of time.  The examiner indicated that the Veteran was a parachutist in the Army. 

In April 2017, the May 2014 VA examination was submitted to the Veteran's electronic file.  A review of the May 2014 VA examination shows that the examiner did not address the Veteran's contentions or direct service connection.  Thus, the Board finds that a VA medical opinion is needed.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for a VA examination to obtain appropriate medical opinions addressing direct and secondary service connection is needed to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the Veteran's right knee condition.  All records obtains should be associated with the claims file.

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his right knee disability since January 2017.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.

3.  Thereafter, obtain a VA medical opinion, for the Veteran's right knee disability.  Only schedule an additional examination, if deemed necessary by the examiner.  

The Veteran's electronic file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  The examiner attention is directed to the Veteran's January 2017 testimony discussing his contentions that his right knee disability is related to his parachute jumps while in service.  The Veteran testified that he took part in thirty parachute jumps with the 101st Airborne Division.  During his thirtieth jump, he hurt his knee.  He stated that he did not receive any medical treatment immediately after the jump.  While in Missouri, he noticed swelling and pain in his right knee.  

The VA examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the current right knee disability began during service or is otherwise etiologically related to active service?

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or (ii) aggravated by the service-connected left knee disability? 

c.  If the opinion is that the service-connected left knee disability aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




